Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejections set forth in the office action mailed 2/1/21 are maintained below.

Claim Rejections - 35 USC § 103
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu (WO 2015/182242 A1).
An English-language equivalent of Suetsugu, U.S. PG Pub. No. 2017/0253826 has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference.
In paragraph 18 Suetsugu discloses a grease comprising a urea-based thickener, as recited in component (B) of claim 1. In paragraph 19 Suetsugu discloses that the grease comprises a base oil, as recited in component (A) of claim 1. In paragraphs 33 and 35 Suetsugu discloses that the composition can comprise an antioxidant and a rust inhibitor, as recited in components (C) and (D) of claim 1 respectively. 
In paragraph 40 Suetsugu discloses that the base oil has a viscosity of 10 to 600m mm2/s at 40° C, encompassing the range recited in claim 5, and in examples 5-7 (paragraphs 82-89) discloses greases comprising base oils having viscosities within the range recited in claim 5. The greases of examples 5-7 also comprise the urea thickener in amounts within the range recited in claim 2, based on the concentration of the MDI, 1 and R2 are hydrocarbon groups having 6 or 8 carbon atoms, and R3 is a divalent aromatic hydrocarbon group having 6 carbon atoms. In paragraph 33 Suetsugu discloses that the antioxidant is preferably present in an amount of 0.05 to 5% by weight, within the range recited in claim 3, and can be either an amine antioxidant or a phenol-based antioxidant, meeting the limitations of both components (C1) and (C2) of claim 7. In paragraph 35 Suetsugu discloses that the rust inhibitor is present in an amount of 0.01 to 10% by weight of the composition, encompassing the range recited in claim 4. The differences between Suetsugu and the currently presented claims are:
i) Suetsugu does not specifically teach the particle size of the urea thickener.
ii) Some of the ranges of Suetsugu overlap or encompass the claimed ranges rather than falling within them.
With respect to i), Suetsugu discloses in paragraphs 45-47 and 54 that a higher and more uniform shear rate prevents the thickener molecules from forming thick bundles with large lumps, and leads to a grease having a more uniform structure—in other words, a urea thickener having a smaller particle size and narrower particle size distribution, as in requirements (I) and (II) of claim 1. Suetsugu teaches in paragraph 9 that inhibiting the formation of thick bundles with large lumps is desirable and improves the heat resistance and acoustic characteristics of the grease. It is therefore the examiner’s position that the particle size and distribution of the urea thickener are result-effective variables, controllable by adjusting the shear rate and the difference between In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It is further noted that Suetsugu discloses in paragraph 47 that the minimum shear rate is preferably 1,000 (104) s-1, and in paragraph 54 that the ratio of maximum to minimum shear rate is preferably less than 10, both preferred ranges encompassing the shear rates and ratio used in Example 1 in paragraph 91 of the current specification. 
With respect to ii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 1-7 are rendered obvious by Suetsugu. Additionally, since the greases of Suetsugu meet the compositional limitations of the claims, they are considered capable of performing the intended uses of claim 9.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu in view of Meyer (U.S. Pat. No. 5,080,817)
The discussion of Suetsugu in paragraph 3 above is incorporated here by reference. Suetsugu discloses a grease composition meeting the limitations of claim 1 and comprising a rust inhibitor, but does not disclose the specific rust inhibitor of claim 8. 

It would have been obvious to one of ordinary skill in the art to include the rust inhibitor of Meyer as the rust inhibitor in the composition of Suetsugu, as Meyer discloses that it is a suitable rust inhibitor for a lubricating composition. 

Response to Arguments
Applicant's arguments filed 7/16/21 have been fully considered but they are not persuasive. Applicant argues that the process of preparing the grease taught by Suetsugu is insufficient for achieving the low particle size and narrow particle size distribution of the claims. Applicant argues that the method of Suetsugu leads to greases similar to that of Comparative Example 1 of the specification, which has a maximum frequency of particles having a particle size of 90 µm. However, the electron micrographs in the figures of Suetsugu, and the discussion and data in paragraph 77 and the tables of Suetsugu, indicate that the thickeners of Suetsugu have particle sizes far lower than 90 µm. Suetsugu details in paragraph 77 the steps taken to observe lumps of 15 µm or less, and the greases of Suetsugu pass the “Fineness of Lump” measure of Suetsugu, indicating that little or no lumps are observed. Applicant’s argument that Comparative Example 1 of the specification demonstrates that the method of Suetsugu does not achieve a grease with the claimed properties is therefore unpersuasive. More generally, as discussed in the rejection, Suetsugu discloses in .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.